                Case 19-80964    Doc 226   Filed 03/19/21   Page 1 of 25
SO ORDERED.

SIGNED this 19th day of March, 2021.




                        UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                                DURHAM DIVISION

    In re:                                 )
                                           )
    Mark David Tibbens,                    )         Case No. 19-80964
                                           )
                  Debtor.                  )         Chapter 11

                   MEMORANDUM OPINION REGARDING ORDERS:
        (1) GRANTING MOTION TO CONVERT; AND (2) DENYING MOTION TO
               EXTEND THE DEADLINES UNDER §§ 1188 AND 1189

         This case came before the Court on August 26, 2020, on Debtor

   Mark David Tibbens’ (“Debtor”) Motion for Order to Convert a Case

   Under Chapter 13 to a Case Under Chapter 11 Subchapter V, ECF No.

   55 (the “Motion to Convert”), and on September 30, 2020, on

   Debtor’s Motion for Entry of Order Extending Deadlines for Status

   Conference and Filing of a Plan.        ECF No. 90 (the “Motion to Extend

   Deadlines”).     The Court granted the Motion to Convert and denied

   the Motion to Extend Deadlines, and indicated that it would

   supplement its orders with this opinion further setting out its


                                           1
              Case 19-80964        Doc 226    Filed 03/19/21   Page 2 of 25



findings of fact and conclusions of law.                       ECF Nos. 76 and 213,

respectively.      The following, along with the findings on the

record,    shall   constitute          the     Court’s     findings       of    fact   and

conclusions of law with respect to these orders under Bankruptcy

Rule 7052.

                       I.        Jurisdiction and Authority

       The Court has jurisdiction over these proceedings under 28

U.S.C. 1334(b).         Under 28 U.S.C. § 157(a), the United States

District Court for the Middle District of North Carolina has

referred this case and these proceedings to this Court by its Local

Rule 83.11. These are statutorily core proceedings under 28 U.S.C.

§   157(b)(1),     (b)(2)(A),           and       (b)(2)(O).        The        Court   has

constitutional authority to enter its orders as reflected herein.

                 II.    Factual and Procedural Background

       The President signed the Small Business Reorganization Act of

2019   (the   “SBRA”        or   the   “Act”)      on   August   23,   2019,      thereby

effectuating its enactment.              Pub. L. No. 116-54, 133 Stat. 1079

(2019).    The SBRA became effective on February 19, 2020.                         Id. at

§ 5.   In its central purpose, the SBRA added a new subchapter V to

chapter 11 as an elective chapter for small business debtors for

whom the existing provisions of chapter 11 were not providing

effective relief.

       Three months after the President enacted the SBRA, but two

months before it became effective, Debtor commenced this case by

                                              2
               Case 19-80964   Doc 226   Filed 03/19/21   Page 3 of 25



filing a voluntary petition under chapter 13 on December 29, 2019.

ECF No. 1.        On the same day, Debtor filed his first proposed

chapter 13 plan (the “First Chapter 13 Plan”). ECF No. 2.                   On his

Schedules I and J, Debtor listed monthly income of $1,070.94 and

$2,020.31 in expenses, exclusive of any plan payment.                    ECF No. 1

at 29-32, Schedules I and J, respectively.1               The First Chapter 13

Plan proposed: (a) a 36 month plan period2 with monthly plan

payments of $152.00; (b) no priority claims other than $4,500.00

in attorney’s fees for Debtor’s attorney; (c) no payment to

unsecured creditors;        (d) no secured claims; and (e) no contracts

or leases to be assumed.          Additionally, in Section 9, the First

Chapter 13 Plan provided as follows:

        Real property located at 849 Moose Tracks Trail, Cedar
        Grove, NC 27231, which is owned solely by debtor, will
        be sold to Angel Barnes, via private sale for $130,000
        free and clear of all liens. Motion to sell property
        free and clear of liens via 11 USC 363(b) will be filed
        within 45 day of voluntary petition filing date.
        Proceeds from sale minus $35,000 homestead exemption
        shall be disburse according to priority by Chapter 13
        trustee.

ECF No. 2 at 4.3




1   Schedule J did not disclose any household income other than Debtor’s.
2On Form 122C-1, Debtor listed his household of 2, his average household monthly
income at $1,070.94, and his annual at $12,851.28.       ECF No. 1, pp. 42-44.
Therefore, Form 122C-1 reflected that Debtor income was below the highest median
family income in North Carolina for a family of 2 as contemplated by 11 U.S.C.
§ 1322(d)(1)(B).
3 The property located at 849 Moose Tracks Trail, Cedar Grove, North Carolina
shall be referred to herein as the “Property.”


                                         3
             Case 19-80964     Doc 226    Filed 03/19/21   Page 4 of 25



        On February 26, 2020, Debtor filed his Motion to Sell Real

Property Free and Clear of Liens Pursuant to 11 U.S.C. § 363, 849

Moose    Tracks    Trail,     Cedar    Grove,    North     Carolina       (the   “Sale

Motion”).       ECF No. 16.    The Sale Motion recited four liens on the

Property as follows: (1) a first lien held by Capital Bank and

recorded April 9, 2009, for an equity line deed of trust in the

amount of $37,615.92; (2) a second lien held by Elizabeth Botts,

arising from a judgment docketed on February 20, 2013, in the

amount of $35,010.50; (3) a third lien held by Argos Ready Mix,

LLC, arising from a judgment docketed on February 20, 2019, in the

amount of $46,188.92; and (4) a fourth lien held by Merchants

National Bonding Co. (“Merchants”) and recorded June 12, 2019, for

a collateral mortgage deed of trust in the amount of $567,917.98.

Id. ¶ 4.     The Sale Motion proposed to sell the Property to Angel

Barnes, but it did not provide any information about the proposed

purchaser other than her name.                The Court set a March 26, 2020

hearing on the Sale Motion.            ECF No. 17.

        On February 28, 2020, the Richard M. Hutson, II, as standing

chapter    13     trustee   (the      “Trustee”),    filed     an   objection      to

confirmation of the First Chapter 13 Plan.                    ECF No. 20.          The

Trustee objected to confirmation because: (1) the Sale Motion was

not filed within the time proposed under the First Chapter 13 Plan;

(2) the First Chapter 13 Plan was not feasible under 11 U.S.C. §

1325(a)(6) due to Debtor’s income; and (3) Debtor failed to

                                          4
             Case 19-80964   Doc 226   Filed 03/19/21   Page 5 of 25



demonstrate that the First Chapter 13 Plan was properly served on

creditors despite receiving a notice of deficiency of service from

the Office of the Clerk on December 30, 2019 [ECF No. 8].

     On March 6, 2020, Debtor filed Amended Schedules I and J,

listing monthly income of $2,070.94 and expenses of $1,920.31, but

still not disclosing household income beyond his own.                  ECF No. 23.

     On March 17, 2020, Elizabeth Botts filed a response to the

Sale Motion.    ECF No. 25.   In her response, Botts asserted a second

lien against the Property in the amount of $45,737.99, with

interest continuing to accrue thereon at the daily rate of $7.09.

Id. ¶ 2.    Botts further asserted that the tax value of the Property

was $146,169.00, which exceeded the purchase price by $16,169.00.

Id. ¶ 3.    Nevertheless, to the extent that the sale would pay her

in full, she would not object.         Id. ¶ 5.

     The Sale Motion came on for hearing on March 26, 2020.                   ECF

No. 28.    Immediately prior to the hearing, Debtor filed a proposed

Exhibit, which was an email from the proposed buyer Angel Barnes,

purporting to explain how she came to her offer of $130,000.00.

ECF No. 27. The proposed Exhibit did not disclose any relationship

between the Debtor and the proposed buyer.

     At the March 26 hearing, counsel for Botts and Merchants

appeared.      The Court questioned counsel for Debtor about the

discrepancy between the proposed sale price and the tax value of

the Property, and counsel responded that the bank had not yet

                                       5
           Case 19-80964   Doc 226   Filed 03/19/21   Page 6 of 25



performed an appraisal and referred the Court to the proposed

exhibit from Barnes.   Merchants, however, maintained its objection

based on the proposed sale price.        In response to a question from

the Court about the proposed terms of the Debtor’s plan, Debtor’s

counsel for the first time, “for full disclosure,” disclosed that

the proposed buyer is the “romantic partner” of Debtor, that she

would be obtaining a loan to purchase the Property free and clear

of loans, and that Debtor would be making a “minimum plan payment”

after the sale.   ECF No. 28, 5:10.      This “full disclosure” came as

a surprise to the Court and Merchants. Id. at 5:45. The disclosure

changed Merchants’ “evaluation of whether the valuation of the

property was objective and accurate,” and, as a result, Merchants

asked for an opportunity to appraise the property.            Id.     The Court

agreed, stating that the fact that the proposed transaction is not

an arms’ length transaction is a significant factor.            Id. at 6:35.

The Court continued the matter, stating, “At a minimum, sir, your

motion needs to be amended to correctly identify the purchaser.”

Id. at 7:55.   Debtor’s counsel stated that he would amend the Sale

Motion to disclose the relationship.        Id.

     Merchants thereafter filed an objection to both the Sale

Motion and to confirmation of the plan.           ECF Nos. 29 and 30.        In

its objection to the Sale Motion, Merchants objected because Debtor

had failed to disclose his relationship with the buyer and asserted

that the Sale Motion was not proposed in good faith.                 ECF No. 29

                                     6
             Case 19-80964   Doc 226   Filed 03/19/21   Page 7 of 25



¶¶ 13-17. Merchants raised similar objections to the First Chapter

13 Plan.    ECF No. 30 ¶¶ 13-17.

        On April 9, 2020, the Court conducted a confirmation hearing

on the First Chapter 13 Plan.          ECF No. 31.       At the confirmation

hearing, Debtor’s attorney agreed that the sole purpose of the

chapter 13 case was to sell the Property to the Debtor’s romantic

partner without payment to any creditor other than attorney’s fees.

Id. at 1:00 and 4:20.    Debtor argued that the purpose of the filing

was to permit his romantic partner to purchase the house for its

true value and free of any liens so that Debtor could remain in

the house with her.      Id. at 6:40.        The Court expressed serious

doubt whether this constituted a proper purpose for chapter 13.

Furthermore, and despite the Court’s prior direction, Debtor had

not amended the Sale Motion to disclose the relationship with the

buyer.    Id. at 1:50.   Debtor’s attorney stated that he was waiting

on the results of the appraisal to amend the Sale Motion.              Id. at

3:20.    The Court denied confirmation of the First Chapter 13 Plan

because the language of Section 9 was patently unconfirmable,

regardless of the proper purpose of the filing.               ECF No. 32.   In

denying confirmation, the Court did not provide additional time

for Debtor to file another plan.

        Almost two months later, on June 4, 2020, Debtor filed his

First Amended Motion to Sell Real Property Free and Clear of Liens

Pursuant to 11 U.S.C. § 363 849 Moose Tracks Tail [sic], Cedar

                                       7
            Case 19-80964   Doc 226   Filed 03/19/21   Page 8 of 25



Grove, North Carolina (the “Amended Sale Motion”).                ECF No. 34.

The Amended Sale Motion states, “Angel Barnes is an insider to

this transaction, in that she is the romantic partner of the debtor

and lives with the debtor on the real property at issue in this

motion.”    Id. ¶ 9.

      A month later, on July 6, 2020, Debtor filed Amended Schedule

J to remove any expenses for a mortgage or real property taxes.

ECF No. 43.     The next day, Debtor filed his Amended Notice to

Creditors and Proposed Plan (the “Second Chapter 13 Plan”).               ECF

No. 44.    The Second Chapter 13 Plan proposed: (1) 44 monthly plan

payments of $757.94; (2) payment of a $907.81 priority claim of

the North Carolina Department of Revenue; (3) payment of $4,500 in

attorney’s fees to Debtor’s counsel; and (4) $25,106.79 pro rata

distribution to nonpriority unsecured claims.             Id.   Additionally,

Section 9 contained the following nonstandard provision:

      Real property located at 849 Moose Tracks Trail, Cedar
      Grove, NC 27231, which is owned solely by debtor, will
      be sold to Angel Barnes, an insider, via private sale
      free and clear of all liens. Proceeds of the sale will
      be distributed to the secured creditors by priority at
      closing by closing attorney.

Id.

      One day later, the Trustee filed his motion to dismiss the

case due to the Debtor exceeding the debt limitations under 11

U.S.C. § 109(e).       ECF No. 45.    On July 14, 2020, Debtor withdrew

the Amended Sale Motion, and on July 21, filed the Motion to


                                      8
               Case 19-80964    Doc 226   Filed 03/19/21    Page 9 of 25



Convert the case to a case under chapter 11.                ECF Nos. 52, 55.       In

the Motion to Convert, Debtor indicated his intention to elect to

proceed under subchapter V if the case were converted.                     ECF No.

55.     On July 28, 2020, the Bankruptcy Administrator joined in the

Trustee’s motion to dismiss.           ECF No. 62.

        The Court conducted a joint hearing on the Trustee’s motion

to dismiss and Debtor’s Motion to Convert on August 26, 2020.                      At

the hearing, Debtor conceded that he had continuing inaccuracies

in his schedules, including his recently filed amended schedules,

and testified inconsistently regarding his intentions and ability

to sell the Property as proposed.               ECF No. 74.          The Bankruptcy

Administrator      argued      that   Debtor’s    failure       to    disclose    and

schedule amendments “could charitably be called confusion” and

demonstrated a lack of good faith.              Id. at 2:52:40-2:58:00.           The

Bankruptcy      Administrator       further    contended      that    allowing    the

conversion would be futile because Debtor could not meet the

deadlines under §§ 1188 and 1189 and could not fund a chapter 11

plan.    Id.    The Bankruptcy Administrator pointed out that the case

had   been     pending   for    6   months    after   the     effective    date   of

subchapter V, and suggested that the case be dismissed, the

schedules get corrected, and the case be refiled with correct

schedules to get a “clean case.”              Id. at 2:58.




                                          9
            Case 19-80964    Doc 226   Filed 03/19/21   Page 10 of 25



                              III. Discussion

A.    The Motion to Convert

      The record did not establish that Debtor would be unable to

confirm any chapter 11 plan.           Chapter 13 and chapter 11 address

the filing of the petition with subjective bad faith in different

manners.    To confirm a plan in a case under chapter 13, the court

must find that “the action of the debtor in filing the petition

was in good faith.”      11 U.S.C. § 1325(a)(7).          Section 1129 has no

similar provision.4         Instead, chapter 11 deals with bad faith

filings through § 1112, which, in the Fourth Circuit, requires

both that the petition be filed with subjective bad faith and that

any plan for reorganization be objectively futile.                  See Carolin

Corp. v. Miller, 886 F.2d 693 (4th Cir. 1989).

      In order to determine that conversion would be futile under

Carolin, the Court not only must find that the petition was filed

with subjective bad faith, but it also must determine that any

attempt at reorganization under chapter 11 would be objectively

futile.    Id. at 700-01.       It is this second requirement on which

the record was insufficient to prevent the conversion because the




4 Section 1129(a)(3) requires the court to find that “the plan has been proposed
in good faith . . ..”     Section 1325(a)(3) is identical.     Section 1129(a),
however, does not contain a corollary to § 1325(a)(7).        See 7 Collier on
Bankruptcy (“Collier”) ¶ 1129.02[3][a][i] n. 25 (and accompanying text) (16th
ed. 2020).


                                       10
             Case 19-80964   Doc 226   Filed 03/19/21   Page 11 of 25



record at the hearing did not conclusively establish that Debtor

could not propose a confirmable plan under chapter 11.

        The Court explained several reasons why it could not conclude

that a chapter 11 plan would be objectively futile on the existing

record.      First,   Debtor    had    not   yet   elected     application    of

subchapter V.     Fewer than 300 days had passed since the petition

date, and Debtor therefore could file a timely plan if the case

were converted and Debtor did not elect to proceed under subchapter

V.   See 11 U.S.C. § 1121(e)(2).         In any event, even if the Debtor

were to elect to proceed under subchapter V, the failure to meet

the deadlines under §§ 1188 and 1189 would not necessarily be fatal

to the chapter 11 case or Debtor’s ability to confirm a chapter 11

plan.

        1.   The deadline to conduct a status conference under § 1188

        Section 1188(a) provides that “not later than 60 days after

the entry of the order for relief under this chapter, the court

shall hold a status conference . . .,” and § 1188(b) allows the

court to extend this deadline only if the need for an extension

“is attributable to circumstances for which the debtor should not

justly be held accountable.”           11 U.S.C. § 1188(a) and (b).          The

deadline to conduct the status conference, therefore, is a deadline

for the court, rather than for the debtor.              Subchapter V does not

contain any consequence for the court’s failure to timely conduct

the status conference.       Although § 1188(c) requires the debtor to

                                       11
               Case 19-80964   Doc 226   Filed 03/19/21   Page 12 of 25



file a report detailing the efforts the debtor has undertaken and

will undertake to attain a consensual plan not later than 14 days

before the date of the status conference, this reporting deadline

is tied to the date of the status conference.                       Therefore, a

debtor’s report is not late until the status conference has been

set and the debtor fails to file its report at least 14 days prior

to the conference.        See In re Wetter, 620 B.R. 243, 252 (Bankr.

W.D. Va. Oct. 14, 2020) (failure to hold status conference within

60 days is a deadline for the court, rather than the debtor, and

debtor did not fail to timely file the § 1188(c) report timely

when no status conference had been set).

      2.       The deadline to file a plan under § 1189(b)

      At least one court has concluded that the failure to timely

file a plan under § 1189(b) is fatal to confirmation.                     See In re

Seven Stars on the Hudson Corp., 618 B.R. 333, 343-44 (Bankr. S.D.

Fla. Aug. 7, 2020) (“failure to meet these statutory deadlines

would also render Seven Stars not in compliance with Sections

1129(a)(1) (a plan must comply with the applicable provisions of

the Bankruptcy Code) and 1129(a)(2) (the plan proponent — here the

debtor     —   must   comply   with   the     applicable    provisions      of   the

Bankruptcy Code)”).5       This Court respectfully disagrees.


5 In small business cases, at least one other court has determined that the
failure to timely file a plan under § 1121(e)(2) prevents confirmation. In re
Star Ambulance Service, LLC, 540 B.R. 251 (Bankr. S.D. Tex. 2015) (45 days after
filing of the plan in a small business case, the plan no longer is eligible for
confirmation because it cannot comply with 1129(a)(1)). Nevertheless, even in

                                         12
              Case 19-80964   Doc 226   Filed 03/19/21   Page 13 of 25



        Although the failure to timely file a plan constitutes cause

for dismissal under § 1112(b)(4)(J), nothing in the Bankruptcy

Code suggests that this failure alone is fatal to confirmation.

In fact, the applicable statutes demonstrate otherwise.                  First,

even if there is cause to dismiss or convert the case, the case

will not be dismissed or converted unless a party in interest moves

to dismiss under § 1112(b)(1), or the court raises the issue sua

sponte under §§ 105(a) and 1112(b)(1).               Even when the issue is

joined and cause exists, § 1112(b)(2) prohibits the court from

converting or dismissing the case under certain circumstances.6


a small business case, missing such deadlines is not necessarily fatal. See In
re Crossroads Ford, Inc., 453 B.R. 764, 769 (Bankr. D. Neb. 2011) (nothing in
§§ 1129 or 1121 prohibits small business debtors from filing more than one plan,
and the failure to confirm a plan within 45 days of its filing therefore does
not require dismissal under § 1112 or prevent confirmation under 1129). Cf. In
re Simbaki, Ltd., 522 B.R. 917, 920-21 (Bankr. S.D. Tex. 2014) (holding that
1129(e) is a deadline on the court, rather than the debtor, and failure to
confirm within 45 days of filing does not require dismissal or prevent
confirmation, furthermore, the 300-day deadline in 1121(e) for a debtor to file
a plan does not apply to non-debtor plans, which may be confirmed despite being
filed after 300-day deadline). It should be noted, however, that the 300-day
deadline for the debtor to file a plan under 1121(e)(2) in small business cases,
unlike the 45-day deadline for confirmation under 1129(e), is a deadline on the
debtor rather than the court, as is the 90 day deadline in § 1189(b).
6   Section 1112(b)(2) provides:

        The court may not convert a case under this chapter to a case under
        chapter 7 or dismiss a case under this chapter if the court finds
        and specifically identifies unusual circumstances establishing that
        converting or dismissing the case is not in the best interests of
        creditors and the estate, and the debtor or any other party in
        interest establishes that—

           (A) there is a reasonable likelihood that a plan will be
           confirmed within the timeframes established in sections 1121(e)
           and 1129(e) of this title, or if such sections do not apply,
           within a reasonable period of time; and

           (B) the grounds for converting or dismissing the case include an
           act or omission of the debtor other than under paragraph (4)(A)-


                                        13
            Case 19-80964   Doc 226   Filed 03/19/21   Page 14 of 25



The prohibition against converting or dismissing a case for cause

under § 1112(b)(2) cannot be reconciled with the conclusion that

the failure to timely file a plan in a subchapter V case, standing

alone, is fatal to confirmation of the plan.                   There are key

differences between the provisions for small business cases under

§§ 1121(e), 1189, and 1112.      The 300-day deadline in small business

cases under § 1121(e) is unforgiving to a debtor if missed because

§ 1112(b)(2)(A) specifically imposes compliance with that deadline

as a pre-condition to the safe harbor it provides.                     Under that

section,    the court may not convert or dismiss the case if the

debtor,    among    other   things,     can      demonstrate    a      reasonable

likelihood that it will confirm a plan “within the time frames

established    in   sections   1121(e)     and    1129(e).”      11     U.S.C.   §

1126(a)(2)(A).      Several courts have found that this unforgiving

requirement “reflect[s] ‘Congressional intent that plan filing

time limits be strictly followed.’”           See In re Castle Horizon Real

Estate, LLC, No. 09-05992-8-JRL, 2010 WL 3636160, at *2 (Bankr.

E.D.N.C. Sept. 10, 2010) (observing that these timing requirements

“are a ‘clear example of Congress’ attempt to keep small business

cases on a short leash.’”)(quoting In re Win Trucking, Inc., 236


            (i) for which there exists a reasonable justification for the
            act or omission; and

            (ii) that will be cured within a reasonable period of time
            fixed by the court.

No party in interest moved to dismiss or convert this case under § 1112(b)(1).


                                      14
            Case 19-80964    Doc 226   Filed 03/19/21   Page 15 of 25



B.R. 774, 778 (Bankr. D. Utah 1999) and             In re Sanchez, 429 B.R.

393, 398 (Bankr. D. P.R. 2010)).            These deadlines, however, are

not so unforgiving in a subchapter V case, and the distinctions

among 11 U.S.C. §§ 1112(b)(2), 1121(e), 1181(a), and 1189(b)

indicate Congress’ intent not to have a late filed plan doom a

subchapter V case.

      Unlike a small business case, §§ 1121(e) and 1129(e) do not

apply in subchapter V.         See 11 U.S.C. § 1181(a).          Therefore, the

safe harbor provision in § 1112(b)(2) prohibits the court from

dismissing or converting the case if the debtor can establish,

among other things, that it is reasonably likely that a plan will

be confirmed within a reasonable time.           Notably, even if a debtor

is   able   to   demonstrate    a   likelihood    of    prompt    confirmation,

Congress limited the protection of the safe harbor solely to those

instances where the extant cause for dismissal or conversion is a

continuing loss or diminution of the estate and the absence of a

reasonable likelihood of rehabilitation.            See § 1112(b)(2)(B) (in

order to fall within the safe harbor, the cause for dismissal must

be cause other than that under § 1112(b)(4)(A)).                   Congress did

not, however, similarly limit this prohibition against dismissal

or conversion where the cause is failure to timely file a plan

under § 1112(b)(4)(J).7


7 It cannot circularly be argued that Congress did not similarly need to exclude
§ 1112(b)(4)(J) because a debtor cannot demonstrate the likelihood of
confirmation when the untimeliness of the plan prohibits confirmation under

                                       15
            Case 19-80964   Doc 226   Filed 03/19/21   Page 16 of 25



      Not only does the prohibition against dismissal or conversion

under the safe harbor in § 1112(b)(2) demonstrate that a failure

to comply with these deadlines should not by itself be fatal to

confirmation, but the legislative history and cases interpreting

§ 1129(a)(1) and (a)(2) further indicate that these types of

failures are not fatal to plan confirmation.              Section 1129(a)(1)

focuses on the contents of the plan.            As observed by the Second

Circuit:

      [T]he legislative history of subsection 1129(a)(1)
      suggests that Congress intended the phrase “applicable
      provisions” in this subsection to mean provisions of
      Chapter 11 that concern the form and content of
      reorganization plans: “Paragraph (1) [of subsection
      1129(a)] requires that the plan comply with the
      applicable provisions of chapter 11, such as section
      1122 and 1123, governing classification and contents of
      plan.” S.Rep. No. 95-989, 95th Cong., 2d Sess. 126
      (1978), reprinted in 1978 U.S.Code Cong. & Admin.News
      5787, 5912 (emphasis added). It is doubtful that
      violations of Code provisions unrelated to the form and
      content of a plan, such as voting procedures, implicate
      subsection 1129(a)(1) at all.

Kane v. Johns-Manville Corp., 843 F.2d 636, 648-49 (2d Cir.

1988)(distinguished on other grounds); see also In re Multiut

Corp., 449 B.R. 323 (Bankr. N.D. Ill. 2011) (citing legislative

history and determining that plan complied with (a)(1) where it

complied with the classifications requirements under §§ 1122 and



§§ 1129(a)(1) and 1129(a)(2). If that were the case, the untimely filing of a
plan under § 1121(e)(2) similarly would prohibit refuge in the safe harbor of
§ 1112(b)(2), and there would have been no reason to include compliance with
that deadline as a requirement of the subsection. Similarly, Congress could
have added compliance with the time frames under §§ 1188(a) and (c) and 1189(b)
to § 1112(b)(2) as it did with §§ 1121(e) and 1129(e), but it did not.

                                      16
               Case 19-80964       Doc 226    Filed 03/19/21    Page 17 of 25



1123); 7 Collier ¶ 1129.02[1] (citing legislative history as basis

that this test is for compliance with §§ 1122 and 1123, but noting

“[s]ection 1129(a)(1) can also be used as the grounds for denial

of confirmation when the plan is contrary to provisions of title

11 not found in chapter 11, such as impermissible releases of third

parties, or if the plan selectively rides roughshod over and

attempts       to    nullify       important       provisions     of    the        Bankruptcy

Code.    At some level, however, the courts have recognized that the

complexity      of    plan     confirmation        permits     notions        of    ‘harmless

error,’ so that technical noncompliance with a provision that does

not     significantly         affect      creditor      rights         will        not   block

confirmation.”).            The failure to timely file the plan standing

alone is not within this contemplation.                  Therefore, the failure to

timely    file       the    plan    should     not    per    se   require          denial    of

confirmation under § 1129(a)(1).

        The    requirement         that   a   plan    proponent        comply       with    the

applicable provisions of title 11 under § 1129(a)(2) similarly has

been limited.         It has been applied to require that the proponent

comply        with    the      applicable          disclosure      and        solicitation

requirements for confirmation.                 See e.g., In re Cypresswood Land

Partners, I, 409 B.R. 396, 423-24 (Bankr. S.D. Tex. 2009) (“Though

this language is broad, the Bankruptcy Court for the Western

District of Texas has reasoned that § 1129(a)(2) does not provide

creditors with a ‘silver bullet’ to defeat confirmation based on

                                              17
            Case 19-80964     Doc 226   Filed 03/19/21   Page 18 of 25



each and every minor infraction of Title 11 that a debtor may

commit[.] . . . Bankruptcy courts limit their inquiry under §

1129(a)(2) to ensuring that the plan proponent has complied with

the   solicitation      and     disclosure      requirements       of §   1125.”

(citations omitted)). Moreover, as discussed above, if the failure

to timely file a plan were fatal to the case, Congress would have

excepted § 1112(b)(4)(J) from the prohibition against conversion

or dismissal under § 1112(b)(2) as it did with § 1112(b)(4)(A), or

alternatively, would have imposed compliance with the deadline

under § 1189(b) as a precondition as it did with §§ 1121(e) and

1129(e).    It did neither.        Therefore, the Court concludes that

Debtor’s failure to timely file the plan, standing alone, is

insufficient    to   prohibit    confirmation       under    §§   1129(a)(1)   or

1129(a)(2).    For these reasons, the Motion to Convert was granted.

B.    The Motion to Extend the Deadlines Under §§ 1188 and 1189

      The Court entered its Order Granting the Motion to Convert on

September 3, 2020.      ECF No. 76.      Consistent with the Court’s oral

ruling, the Order stated, “The Court does not find the Debtor’s

conduct in this case to evidence a lack of good faith such that

the Debtor’s Motion to Convert should be denied.”                 Id. ¶ 4.8    On



8 Despite granting the Motion to Convert, the Court noted its “great concern”
with the way the case had progressed, including the failure to disclose in the
sale process, numerous errors in Debtor’s schedules that persisted even at the
time of the hearing on the motion to convert, inconsistent testimony, and the
failure to pay post-petition taxes.     The Court noted that Debtor’s conduct
during the case and after conversion would be relevant in considering any motion
to dismiss under § 1112(b)(1) and confirmation of a plan under § 1129(a)(3),

                                        18
            Case 19-80964   Doc 226    Filed 03/19/21   Page 19 of 25



September 8, 2020, Debtor amended his petition to designate as a

small business debtor and elected to proceed under subchapter V.9

ECF No. 87.     On that same day, Debtor filed his motion to extend

the time within which to conduct the status conference under

§ 1188, and to file his plan under § 1189.              ECF No. 90.

      Section 1188(a) requires the court to hold a status conference

not later than 60 days after the entry of the order for relief “to

further the expeditious and economical resolution of a case under”

subchapter V.     11 U.S.C. § 1188(a).        The court may extend the 60

day period “if the need for an extension is attributable to

circumstances for which the debtor should not justly be held

accountable.”      Id. at (b).        Not later than 14 days before the

status conference scheduled by the court, a debtor in a case under

subchapter V must file a report “that details the efforts the

debtor has undertaken and will undertake to attain a consensual

plan of reorganization.”          Id. at (c).           Similarly, § 1189(b)

requires the debtor to file a plan “not later than 90 days after

the order for relief under this chapter, except that the court may




but that it could not conclude on the record before it that confirmation was
futile.
9 No party in interest has objected to Debtor’s designation or alleged that the
amendment to the petition itself was made in bad faith or has caused prejudice.
See In re Body Transit, Inc., 613 B.R. 400, 408-09 (Bankr. E.D. Pa. 2020)
(determining that an amendment to the petition to elect to proceed under
subchapter V may be disallowed if the amendment is made in bad faith or would
unduly prejudice a party). Therefore, this Court was not required to determine
if such a limitation applied for purposes of conversion.


                                       19
           Case 19-80964     Doc 226   Filed 03/19/21   Page 20 of 25



extend the period if the need for the extension is attributable to

circumstances for which the debtor should not justly be held

accountable.”

      Although conversion of the case to chapter 11 constituted an

order for relief under chapter 11, it is not construed to change

the date of the order for relief for purposes of §§ 1188 and 1189.

See In re Trepetin, 617 B.R. 841, 845-46 (Bankr. D. Md. 2020)

(noting that “the Court must implement the Code as written and

cannot ignore the mandate of section 348(a) and the omission of

any Subchapter V deadlines from section 348(b).”).              Therefore, the

deadlines in each of these sections would need to be extended for

the status conference to be timely held and for Debtor to timely

file his plan, both of which periods had expired before the

conversion date.

      A court may extend the deadlines in §§ 1188 and 1189 even

after the periods have lapsed.          Congress knows how to limit the

courts’ authority to extend deadlines after their expiration and

it did not do so here.        See e.g., 11 U.S.C. § 365(d)(4)(B) (the

court may extend the time to assume or reject an unexpired lease

of   nonresidential   real    estate    if   it   does     so   “prior   to   the

expiration” of the existing period); 11 U.S.C. § 521(a)(2)(A) and

(B) (requiring debtor to file a statement of intention prior to

the meeting of creditors and to perform such intention within 30

days after the first date set for the meeting of creditors, “or

                                       20
             Case 19-80964     Doc 226    Filed 03/19/21   Page 21 of 25



within such additional time as the court, for cause, within such

period fixes.” (emphasis added)); see also Trepetin, 617 B.R. at

847, n. 9; In re Progressive Solutions, Inc., 615 B.R. 894, 899

(Bankr. C.D. Cal. 2020) (“[T]here are no bases in law or rules to

prohibit     a    resetting        or   rescheduling       of   these      procedural

matters”).

       Although this Court may extend these periods despite their

prior expiration, it only may do so if the need for the extensions

is due to circumstances for which the debtor should not justly be

held accountable.       11 U.S.C. §§ 1188(b) and 1189(b).               The court in

Trepetin observed that the language used in §§ 1188(b) and 1189(b)

is identical to the language in § 1221 requiring the debtor to

file a plan within 90 days of the order for relief in a case under

chapter 12, and concluded that the same standard should apply in

a subchapter V case.          Trepetin, 617 B.R. at 848-49.                This Court

agrees.

       Courts considering whether to grant an extension under the

identical language in chapter 12 have required debtors requesting

such an extension to demonstrate “‘that the debtor’s inability to

file   a   plan    is   due   to    circumstances     []    beyond   the     debtor’s

control.’”       Id. (internal citations and quotations omitted).                 The

courts have applied this same standard in cases under subchapter

V with varying degrees of stricture. In Trepetin, the debtor filed

a voluntary petition under chapter 7 nine days prior to the

                                          21
            Case 19-80964   Doc 226    Filed 03/19/21   Page 22 of 25



effective date of the SBRA, but did not move to convert his case

until June 11, 2020.          Id. at 843.          Despite having had the

opportunity to seek conversion to chapter 11 and election to

proceed under subchapter V within the time periods contemplated by

§§ 1188 and 1189, the court permitted an extension of time within

which the debtor could file his plan, finding that the debtor made

the election promptly after conversion, and had proceeded during

the chapter 7 case without engaging in any “wrongful or dilatory

conduct.”   Id. at 849.     The court cautioned that it could “envision

a case in which the circumstances surrounding conversion could

weigh against any extension,” but observed that no party opposed

the relief or challenged the debtor’s justification based on the

timing of conversion.       Id. at 849-50.

     In contrast, the court in Seven Stars, refused to grant an

extension of the deadlines.           618 B.R. at 345.       Disagreeing with

Trepetin, the court in Seven Stars concluded that the debtor’s

voluntary elections both to file chapter 7 and to convert to

chapter 11 were not due to circumstances beyond the debtor’s

control.    Id. at 345-46 (choosing to amend after the statutory

deadlines is not beyond the debtor’s control).                 See also In re

Wetter, 620 B.R. 243, 253 (Bankr. W.D. Va. 2020) (determining that

Seven Stars sets “too rigid” of a test, and concluding that

Trepetin “charts a better path”); In re Northwest Child Devel.

Centers, Inc., Case No. 20-50632, 2020 WL 8813586, *3 (Bankr.

                                       22
              Case 19-80964    Doc 226    Filed 03/19/21    Page 23 of 25



M.D.N.C. Dec. 8, 2020) (observing the differing standards applied

by the courts, denying motion to extend the deadline for filing a

plan under § 1189(b), and determining that, regardless of the

standard employed,       the debtor failed to carry its burden in

establishing that the need for an extension of the deadline was

attributable to circumstances beyond the debtor’s control where

the debtor’s evidence offered no factual nexus between the failure

to timely file the plan and the circumstances averred).

     In this case, as in Northwest Child, under either standard,

Debtor failed to carry his burden that the need for an extension

was due to circumstances for which he should not justly be held

accountable.      Numerous delays occurred in the administration of

the chapter 13 case that were fully within Debtor’s control and

for which he should be held accountable.                Debtor filed two chapter

13 plans, one of which was filed prior to the effective date of

the SBRA, but was facially unconfirmable.                Debtor failed to comply

with his own proposed deadline to file the contemplated motion to

sell his real property as provided in his First Chapter 13 Plan

without offering any basis for the failure, and, when filed, the

Sale Motion failed to disclose his relationship with the buyer.

Upon learning of this relationship, the Court directed Debtor to

amend the Sale Motion to disclose the relationship, with which

directive he did not timely or promptly comply.                   Debtor took three

months   to    file   the     Second     Chapter   13      Plan   after     denial   of

                                          23
             Case 19-80964   Doc 226   Filed 03/19/21    Page 24 of 25



confirmation.    Thereafter, Debtor did not seek a conversion of the

case until five months after the effective date of the SBRA, and

only after having confirmation denied in the chapter 13, delaying

for three months in filing an amended plan, failing to timely and

promptly comply with the directives of the Court, failing to

correct deficiencies in his schedules, including disclosure of

household    income,   despite    the       objections     of   the      Bankruptcy

Administrator, and testifying inconsistently.              These circumstances

and the delays caused by his actions were within his control and

constitute    circumstances     for    which   he   justly      should     be   held

accountable.     Therefore, the Court found that Debtor failed to

carry his burden under § 1189(b), and the motion to extend time

was denied.

                             [END OF DOCUMENT]




                                       24
      Case 19-80964    Doc 226   Filed 03/19/21   Page 25 of 25




                      Parties to be Served


All parties and creditors of record shall be served by the
                Bankruptcy Noticing Center.
